COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Chris Wilmot v. Harry A. Bouknight, Junior

Appellate case number:     01-13-00738-CV

Trial court case number: 2010-00373

Trial court:               295th District Court of Harris County

       The reporter’s record in the above referenced appeal was originally due on October 28,
2013. On October 30, 2013, court reporter Marijane Stomberg filed volumes 1, 3, 4, 5, 6, 7, and
8 of the reporter’s record. On November 6, 2013, the Court granted court reporter Kimberly
Self’s motion for extension of time to file volume 2 of the reporter’s record, extending the
deadline to December 2, 2013.
        On December 13, 2013, the Clerk of this Court sent a letter to Kimberly Self notifying
her that the complete reporter’s record had not been filed and requesting that the reporter’s
record be filed by January 13, 2013. The Clerk of this Court has made several inquiries via
telephone regarding the reporter’s record as well. Volume 2 of the reporter’s record still has not
been filed.
        The reporter’s record is past due. Failure to either file the record or to notify the Court of
the status of the record has caused significant delay in the ability of this Court to resolve the
parties’ dispute and to deliver justice in the timely manner expected.
        Accordingly, the Court ORDERS court reporter Kimberly Self to file within 10 days of
the date of this order volume 2 of the reporter’s record. No motions for extension of time will be
entertained, absent extraordinary circumstances. Failure to comply may result in the issuance of
a show cause order, and service of citation against Kimberly Self, commanding her to appear
before this Court to show cause why the record has not been filed.
       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                   Acting individually         Acting for the Court

Date: April 24, 2014